     Case 2:19-cv-04776-DSF-PJW Document 39 Filed 12/02/19 Page 1 of 2 Page ID #:274



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                         UNITED STATES DISTRICT COURT
11
12                FOR THE CENTRAL DISTRICT OF CALIFORNIA

13     MICHAEL GRECCO PRODUCTIONS,            Case No. 2:19-cv-04776-DSF-PJW
14     INC. d/b/a MICHAEL GRECCO
       PHOTOGRAPHY, INC.,                     ORDER RE JOINT STIPULATION
15                                            DEFERRING MOTION FOR
                      Plaintiff,              ATTORNEYS’ FEES
16
17           v.
18     ZIFF DAVIS, LLC; and DOES 1            Judge: Hon. Dale S. Fischer
19     through 10 inclusive,
20                    Defendants.
21
22
23
24
25
26
27
28
     Case 2:19-cv-04776-DSF-PJW Document 39 Filed 12/02/19 Page 2 of 2 Page ID #:275



 1          The Court, having considered the Parties’ Joint Stipulation Deferring Motion
 2    for Attorneys’ Fees (“Joint Stipulation”), orders as follows:
 3          1.     Unless otherwise stipulated by the parties and/or ordered by this Court,
 4                 any motion and/or application(s) for attorneys’ fees and/or costs not
 5                 governed by Fed. R. Civ. P. 54(d)) shall be filed according to the
 6                 following timetable, depending on whether Grecco files a timely Notice
 7                 of Appeal:
 8                    a. In the event that Grecco files a timely Notice of Appeal on or
 9                         before December 19, 2019, Ziff Davis shall file its motion and/or
10                         application(s) within fourteen (14) days after the Court of Appeals
11                         for the Ninth Circuit returns the Mandate to this Court; or
12                    b. In the event that Grecco does not file a Notice of Appeal on or
13                         before December 19, 2019, Ziff Davis shall file its motion and/or
14                         application(s) on or before January 10, 2020.
15          2.     This Order shall not affect the deadlines (including any filing or
16                 response deadlines) or procedures for any Application to Tax Costs
17                 Under Fed. R. Civ. P. 54(d) and L.R. 54-2. This Order also does not
18                 affect the deadline for filing any appeal or any other deadlines in the
19                 case.
20
21          IT IS SO ORDERED.
22     DATED: December 2, 2019
23                                            Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                   2               2:19-cv-04776-DSF-PJW
